In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-18-00176-CR
     ___________________________

KENDRA PHILLIANA MAXION, Appellant

                    V.

           The State of Texas


  On Appeal from the 297th District Court
         Tarrant County, Texas
       Trial Court No. 1398848D


  Before Gabriel, Pittman, and Bassel, JJ.
  Memorandum Opinion by Justice Bassel
                           MEMORANDUM OPINION

      In a single point, Appellant Kendra Philliana Maxion challenges the reparations

ordered in the judgment adjudicating her guilt. Because the record does not support

the reparations, we delete them from the order to withdraw funds and from the

judgment and affirm the judgment as modified.

      In 2015, the trial court placed Maxion on five years’ deferred-adjudication

community supervision. See Tex. Penal Code Ann. § 38.04(b)(2)(A) (West 2016). The

State ultimately filed a sixth amended petition to proceed to adjudication, alleging that

Maxion had violated eight conditions of her community supervision. The trial court

held a hearing at which the State waived several violations, and Maxion pleaded true

to the remaining violations.      The trial court accepted Maxion’s pleas of true,

adjudicated her guilty of the original offense of evading arrest or detention with a

motor vehicle, and sentenced her to six years’ imprisonment.

      The judgment orders Maxion to pay reparations in the amount of $555. The

record contains a “Revocation Restitution/Reparation Balance Sheet,” which was

produced by the Community Supervision and Corrections Department of Tarrant

County on April 3, 2018, and reflects that the $555 in reparations consists of $540 in

probation fees and $15 in fees “DUE TO CSCD.” The record also contains (1) a

certified bill of costs reflecting total court costs of $0.00 and (2) a “List of Fee

Breakdowns,” which was prepared by the Tarrant County District Clerk on April 3,

2018, and shows $0.00 probation fees remaining.

                                           2
      In her sole point on appeal, Maxion argues that the trial court violated her right

to due process when it imposed money “DUE TO CSCD” and probation fees as

reparations in the judgment. The State concedes that the $15 fee “DUE TO CSCD”

should be deleted from the reparations total because there is no statutory basis for the

fee. We agree. See Lewis v. State, 423 S.W.3d 451, 461 (Tex. App.—Fort Worth 2013,

pet. ref’d) (striking from the reparations total the amount “Due to CSCD” because

there was no support in the record to show where the amount came from); see also

Demerson v. State, No. 02-18-00003-CR, 2018 WL 3580893, at *3 (Tex. App.—Fort

Worth July 26, 2018, no pet.) (mem. op., not designated for publication) (collecting

cases from this court deleting fees “Due to CSCD”). We therefore sustain the

portion of Maxion’s sole point challenging the portion of reparations that represents

fees “DUE TO CSCD.”

      With regard to the portion of the reparations that represents probation fees,

Maxion challenges that reparations can be defined broadly enough to include

probation fees.   We have repeatedly rejected this argument, and we decline to

reexamine the argument here. 1 Zamarripa v. State, 506 S.W.3d 715, 716 (Tex. App.—

Fort Worth 2016, pet. ref’d); Tucker v. State, Nos. 02-15-00265-CR, 02-15-00266-CR,

2016 WL 742087, at *2 (Tex. App.—Fort Worth Feb. 25, 2016, pet. ref’d) (mem. op.,

not designated for publication).



      1
       Maxion’s brief acknowledges that this court has held contrary to her argument.

                                           3
      Because the statement of an issue is treated as covering every subsidiary

question that is fairly included, we broadly construe Maxion’s argument to also

challenge the trial court’s imposition of probation fees. See generally Tex. R. App. P.

38.1(f) (stating rule on issues presented in briefs). The trial court may include fees—

such as probation fees—in the judgment, but to include such fees, the State must

supply evidence that the defendant actually owes them. See Strange v. State, No. 02-14-

00055-CR, 2014 WL 3868225, at * 1 (Tex. App.—Fort Worth Aug. 7, 2014, no pet.)

(mem. op., not designated for publication) (citing Lewis, 423 S.W.3d at 460–61). The

Texas Court of Criminal Appeals has noted that although a bill of costs is not

required to support a judgment for costs, “it is the most expedient, and therefore,

preferable method.” Johnson v. State, 423 S.W.3d 385, 396 (Tex. Crim. App. 2014).

      Here, the State did not allege the nonpayment of probation fees and did not

offer any evidence that Maxion was in arrears. Moreover, the certified bill of costs, as

well as the “List of Fee Breakdowns,” shows that Maxion did not owe probation fees.

Because the State did not allege that Maxion had violated her community supervision

by not paying the probation fees, because the State did not prove that Maxion had not

paid the probation fees as ordered in her conditions of community supervision, and

because the trial court did not find that Maxion had not paid the probation fees as

ordered, we hold that the record does not support the probation fees, which were

listed as reparations and ordered to be paid in the judgment. See Strange, 2014 WL
3868225, at *2. Accordingly, we sustain the remainder of Maxion’s sole point.

                                           4
      Having sustained Maxion’s sole point challenging the reparations ordered in the

judgment, we delete $555 from the order to withdraw funds so that it reflects that $0

should be withdrawn from Maxion’s inmate trust account; we delete the line in the

judgment that states, “REPARATIONS IN THE AMOUNT OF $555”; and we

affirm the judgment as modified. See Hill v. State, No. 02-17-00088-CR, 2017 WL
3821898, at *1 (Tex. App.—Fort Worth Aug. 31, 2017, no pet.) (mem. op., not

designated for publication) (striking reparations when the only evidence for probation

fees was contradictory); Strange, 2014 WL 3868225, at *2 (same).

                                                     /s/ Dabney Bassel

                                                     Dabney Bassel
                                                     Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: December 31, 2018




                                          5